The Chancellor.
It is necessary that a commission of lunacy issue here; the inquisition abroad was not sufficient to authorize a sale of the real estate. (1 Schoales & Lefroy, 307.) The powers given by the statute (sess. 24. ch. 30.) apply only to cases arising under the authority of this Court. Perhaps the inquisition in Massachusetts may be sufficient ground or evidence to warrant the inquisition here, according to what was said in Gillam’s case, (2 Vesey, jun. 587.) It is, at least, sufficient to warrant the issuing a commission; and there is no doubt, from the case ex parte Southcote, (Amb. 109.) that a commission of lunacy may issue against a person resident abroad.
[ * 125 ]
A commission was, accordingly, issued, and was executed at Albany, and the petitioner appointed committee of the *person and estate of the lunatic, on giving security to the value of the real estáte in the county of Madison, and he was afterwards, by an order of the Court, founded on petition and affidavit, authorized to sell the real estate, and directed to invest the proceeds, &c. for the maintenance of the lunatic.